Case 1:19-cv-04623-DLI-SJB Document 17 Filed 10/31/19 Page 1 of 3 PageID #: 58




                              DAVID B. SHANIES LAW OFFICE
                                                                                            411 Lafayette Street
                                                                                                      Sixth Floor
                                                                                     New York, New York 10003
                                                                                               t: (212) 951-1710
                                                                                               f: (212) 951-1350
                                                                                          www.shanieslaw.com




BY ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201



                                                                 October 16, 2019


Re:       Polanco v. City of New York et al. 19-cv-4623 (DLI) (SJB)

Dear Judge Bulsara:

             I write on behalf of Plaintiff Arecelis Polanco, mother of the late Layleen
Cubilette-Polanco, to respond to Defendants’ second motion to stay this civil action.

              Defendants’ second stay motion, now joined by the City, is groundless.
Defendants make no factual showing to support their naked assertion that a stay is
necessary to prevent “interference” with a law enforcement investigation. The Bronx
District Attorney’s Office has no issue with this civil lawsuit and is not seeking a stay.
The City presents no declaration or other competent evidence to support the assertion
that this lawsuit might unduly prejudice anyone.1



1.    Nor does the City make any showing that its own Department of Correction’s (“DOC”) internal
      investigation is a “law enforcement” matter. See, e.g., Bell v. Poole, No. 00-CV-5214 (ARR), 2003 U.S.
      Dist. LEXIS 8231, at * 10, 18 & n.3 (E.D.N.Y. Apr. 10, 2003) (noting that DOC “’is seemingly not a
      law enforcement agency,’” and acknowledging a state court decision that “cited New York caselaw
      holding that the DOC and the New York State Department of Correctional Services are not law
      enforcement agencies”).
Case 1:19-cv-04623-DLI-SJB Document 17 Filed 10/31/19 Page 2 of 3 PageID #: 59
To The Honorable Sanket J. Bulsara                                               October 31, 2019


               Defendants cite to six cases to support their stay request. In half of those
cases – Felix, Gannaway, and Chepilko – the plaintiff(s) consented to a stay.2 In Ross v.
Wills, the district court granted a 43-day stay where a pro se, incarcerated plaintiff was in
the process of amending his complaint.3 In Ortiz v. City of New York, the district court
granted a stay via letter endorsement with no explanation of its reasons.4 Finally, in
Muniz v. City of New York, the Court granted a partial stay: staying the case as to
individual defendants but ordering that discovery proceed as against the City. Muniz v.
City of New York, No. 12 Civ. 719 (TPG), 2012 U.S. Dist. LEXIS 99826, at *4-5 (S.D.N.Y.
July 17, 2012) (“the court cannot perceive why this circumstance would warrant a
complete stay of the present action”). It was incomplete to cite to Muniz without noting
that aspect of the court’s ruling.

             With no factual showing to support its request, the Defendants’ motion
should be denied. Plaintiff is diligently pursuing her claims and deserves the same
opportunity to conduct discovery and investigation as the Defendants. We have
learned in our investigation that some witnesses have changed locations and others are
expected to move in the near future. As such, Plaintiff would be prejudiced by delay.

                To the extent representation is the issue, the solution is clear – the
individual defendants should have separate counsel. As City employees, they are
entitled to representation unless and until there is a “disciplinary proceeding” by their
employer. See N.Y. Gen. Mun. L. § 50-k(3)-(5). There is no requirement that the
representation be the New York City Law Department, and indeed the City has
arranged for separate representation of employees many times. It can easily do so here.
And contrary to the City’s suggestion that a conflict of interest could arise, the conflict
obviously already exists. The New York City Law Department requested a stay,
supposedly on behalf of the individual Defendants, on the basis that the subjects of the
City’s investigation should not have access to information while the investigation is
ongoing. (Docket Entry No. 16 at 2.) But those subjects are the individual Defendants.
No law firm would undertake simultaneous representation of an entity in an internal
investigation and the employees implicated in that investigation. The fact that the Law
Department acknowledges it is not even speaking to its supposed “clients” about the
case (id. at 3) underscores the obvious: there is a conflict of interest.

             Finally, Defendants’ suggestion that the “law enforcement privilege”
and/or “deliberative process privilege” render all materials and documents relevant to

2.   See Felix v. City of New York, No. 16-CV-5845 (AJN), 2016 U.S. Dist. LEXIS 120000, at *6-7 (S.D.N.Y.
     Sep. 6, 2016); Gannaway v. City of New York, No. 13-CV5702 (KAM) (CLP), at Dkt. Entry No. 12
     (E.D.N.Y. Apr. 24, 2014); and Chepilko v. City of New York, No. 06 CV 5491 (ARR) (LB), 2010 U.S.
     Dist. LEXIS 103080, at Dkt. Entry No. 49 (E.D.N.Y. July 10, 2008).

3    Ross v. Wills, No. 16 Civ. 6704 (PAE) (KNF), at Dkt. No. 28 (S.D.N.Y. August 24, 2017).

4.   Ortiz v. City of New York, No. 13 Civ. 7367 (LTS), at Dkt. Entry No. 17 (S.D.N.Y. May 30, 2014).


                                                      2
Case 1:19-cv-04623-DLI-SJB Document 17 Filed 10/31/19 Page 3 of 3 PageID #: 60
To The Honorable Sanket J. Bulsara                                  October 31, 2019


this case off-limits is flat-out wrong. Defendants’ implication is that when there is a law
enforcement investigation, everything pertining to that investigation becomes
“privileged.” That is not so, and Defendants provide no support for such a sweeping
assertion. To the contrary:

              The mere fact that information was obtained through an
              undercover investigation does not render it privileged.
              Rather, the City must make a clear and specific showing that
              its disclosure would jeopardize that investigation or future
              investigations.

Schiller v. City of New York, 244 F.R.D. 273, 281 (S.D.N.Y. 2007) (quoting Vodak v. City of
Chi., No. 03 C 2463, 2004 U.S. Dist. LEXIS 18070, at *23-24 (N.D. Ill. Sept. 9, 2004)
(“rejecting suggestion that law enforcement privilege ‘creates a blanket exemption from
disclosure for all materials gathered in a law enforcement investigation without an
analysis of the specific types of information gathered in each case and a specific
showing of harm from disclosure’”). There has been no such showing here.

               Defendants have not made the showing necessary to obtain a stay.
Plaintiff respectfully requests that the Court deny Defendants’ motions and allow this
case to proceed expeditiously and equitably as to all parties.

                                                 Respectfully Submitted,




                                                 David B. Shanies




                                             3
